

113 S2267 IS: Defend Trade Secrets Act of 2014
U.S. Senate
2014-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2267IN THE SENATE OF THE UNITED STATESApril 29, 2014Mr. Coons (for himself and Mr. Hatch) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo modify chapter 90 of title 18, United States Code, to provide Federal jurisdiction for theft of
			 trade secrets.1.Short
			 titleThis Act may be cited as
			 the Defend Trade Secrets Act of 2014.2.Federal
			 jurisdiction for theft of trade secrets(a)In
			 generalSection 1836 of title 18, United States Code, is amended
			 to read as follows:1836.Civil
				proceedings(a)Private civil
				actions(1)In
				generalAn owner of a trade secret may bring a civil action under this subsection
				if the person is aggrieved by—(A)a violation of
				section 1831(a) or 1832(a); or(B)a
				misappropriation of a trade secret that is related to a product or
			 service used in, or intended for use in,
			 interstate or foreign commerce.(2)Civil ex parte
				order for preservation of evidence and seizure(A)In generalBased on an affidavit or verified complaint satisfying the requirements of this paragraph, the
			 court may, upon ex parte application and if the court finds that issuing
			 the order is necessary to prevent irreparable harm, issue appropriate
			 orders—(i)(I)providing for the preservation of evidence in a civil action brought under paragraph (1), including
			 by making a copy of an electronic storage medium that contains the trade
			 secret; or(II)described in clause (i) or (ii) of paragraph (3)(A); and(ii)providing for the seizure of any property used, in any manner or part, to
			 commit or facilitate the commission of a violation alleged under
			 subparagraph (A), except that the order—(I)may not provide for the seizure of  any property that is merely incidental to the alleged violation
			 unless necessary to preserve evidence; or(II)shall provide for the seizure of any property in a manner that,    to the extent possible, does not
			 interrupt normal and legitimate business operations unrelated to the trade
			 secret.(B)Requirements for application orderNotwithstanding rule 65 of the Federal Rules of Civil Procedure, the requirements in  paragraphs
			 (2) through (11) of section 34(d) of the Trademark Act of 1946 (15 U.S.C.
			 1116) shall apply to any ex parte application or  seizure order under
			 subparagraph (A).    Any reference in such paragraphs (2) through (11) of
			 section  34(d) of the Trademark Act of 1946 to section 32 of such Act
			 shall be read as references to
			 this section, and references to use of a counterfeit mark in connection
			 with the sale, offering for sale, or distribution of goods or services
			 shall be read as references to a misappropriation of a trade secret.(3)RemediesIn
				a civil action brought under this subsection, a court may—(A)grant an injunction—(i)to prevent any actual or threatened violation described in paragraph (1) on such terms as the court
			 deems reasonable;(ii)if determined appropriate by the court, requiring affirmative actions to be taken to protect a
			 trade
			 secret; and(iii)in exceptional circumstances that render an injunction inequitable, that conditions future use upon
			 payment of a
			 reasonable royalty for no longer than the period of time for which use
			 could have been prohibited;(B)award—(i)damages for
				actual loss caused by the misappropriation of a trade secret;(ii)damages for any
				unjust enrichment caused by the misappropriation of the trade
			 secret that is
				not addressed in computing damages for actual loss; and(iii)in lieu of damages measured by any other methods, the damages caused by misappropriation measured
			 by imposition of liability for a reasonable royalty for a
			 misappropriator’s unauthorized disclosure or use of a trade secret;(C)if the trade
				secret described in paragraph (1)(B) is willfully or maliciously
				misappropriated, award exemplary damages in an amount not more than
			 3 times the amount
				of the damages awarded under subparagraph (B); and(D)if a claim of
				misappropriation is made in bad faith, a motion to terminate an
			 injunction is
				made or opposed in bad faith, or a trade secret is willfully and
			 maliciously
				misappropriated, award reasonable attorney's fees to the prevailing
				party.(b)JurisdictionThe
				district courts of the United States shall have original
			 jurisdiction of civil
				actions brought under this section.(c)Period of
				limitationsA civil action under this section may not be
				commenced later than 5 years after the date on which the
			 misappropriation is
				discovered or by the exercise of reasonable diligence should have
			 been
				discovered. For purposes of this subsection, a continuing
			 misappropriation
				constitutes a single claim of
				misappropriation..(b)DefinitionsSection
			 1839 of title 18, United States Code, is amended—(1)in paragraph (3),
			 by striking and at the end;(2)in paragraph (4),
			 by striking the period at the end and inserting a semicolon; and(3)by adding at the
			 end the following:(5)the term
				misappropriation means—(A)acquisition of a
				trade secret of another by a person who knows or has reason to know
			 that the
				trade secret was acquired by improper means; or(B)disclosure or use
				of a trade secret of another without express or implied consent by
			 a person
				who—(i)used improper
				means to acquire knowledge of the trade secret;(ii)at the time of
				disclosure or use, knew or had reason to know that the knowledge of
			 the trade
				secret was—(I)derived from or
				through a person who had used improper means to acquire the trade
				secret;(II)acquired under
				cir­cum­stances giving rise to a duty to maintain the secrecy of
			 the trade
				secret or limit the use of the trade secret; or(III)derived from or
				through a person who owed a duty to the person seeking relief to
			 maintain the
				secrecy of the trade secret or limit the use of the trade secret;
			 or(iii)before a
				material change of the position of the person, knew or had reason
			 to know
				that—(I)the trade secret
				was a trade secret; and(II)knowledge of the
				trade secret had been acquired by accident or mistake;(6)the term
				improper means—(A)includes theft,
				bribery, misrepresentation, breach or inducement of a breach of a
			 duty to
				maintain secrecy, or espionage through electronic or other means;
			 and(B)does not include
				reverse engineering or independent
				derivation; and(7)the term Trademark Act of 1946  means the Act entitled An Act to provide for the registration and protection of trademarks used in commerce, to carry out
			 the provisions of certain international conventions, and for other
			 purposes, approved July 5, 1946 (15 U.S.C. 1051 et seq.) (commonly referred to as the Trademark Act of 1946 or the Lanham Act)..(c)Exceptions to prohibitionSection 1833 of title 18, United States Code, is amended, in the matter preceding  paragraph (1),
			 by inserting or create a private right of action for after prohibit.(d)Technical and
			 conforming amendmentThe table of sections for chapter 90 of
			 title 18, United States Code, is amended by striking the item relating to
			 section 1836 and inserting the following:1836. Civil
				proceedings..(e)Rule of
			 constructionNothing in the amendments made by this section shall
			 be construed to modify the rule of construction under section 1838 of
			 title 18,
			 United States Code, or to preempt any other provision of law.